PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/478,371
Filing Date: 16 Jul 2019
Appellant(s): Nisshin Steel Stainless Steel Corporation



__________________
Christopher P Bruenjes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (US-20020117239-A1, hereinafter Oku).
Regarding claim 1, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]).
Oku further teaches a preferred composition range ([0016], [0039], [0041], [0043], [0045], [0047], [0048], [0056], [0058]) which overlaps the instant claim ranges of Fe and impurities, and Nb; is within the instant claim ranges of C, and N; and encompasses the instant claim ranges of Si, Mn, Cr, Cu, and Al.
Oku is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges. The examiner notes that values for γmax can range, depending on the elemental mass selected from the table above. For γmax as defined in instance claim 1: γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 52AI + 189. The ranges for γmax are for instant claim 1 are from 9.3 to 108.55 and for Oku preferred range -254.75 to 104.
In the table below, the limitations of the instant claim are summarized along with the Oku preferred range.

Instant Claim 1 (wt.%)
Oku Preferred Range (wt.%)
C
0.03 or less
up to 0.02
Si
from 0.1 to 0.8
up to 1.5
Mn
1.0 or less
up to 1.5
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.5
Cr
from 12.0 to 15.0
12-19
N
0.03 or less
up to 0.02
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 1.5
Al
0.01 to 0.1
up to 4.0
Fe + Inevitable Impurities
Balance
Balance
γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-254.75 to 104


The Oku preferred ranges overlaps the claimed ranges of Fe and inevitable impurities, and γmax for equation (1); encompasses the claim ranges of Si, Mn, Cr, Nb, Cu and Al; are within the claimed ranges of C, P, S, and N; and is the same as the claimed range of Ni.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Appellant is directed to MPEP §2144.05. 
Oku is silent on an elongation at breakage. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed elongation property is taken to be dependent on the alloy composition. 
Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Furthermore, Oku teaches improving manufacturing conditions on workability to realize a cold-rolling ratio more than 70% influenced by low-temperature toughness and bendability ([0012]); Oku is interested in ensuring good workability ([0100]-[0101]); Oku measures ductility-embrittlement transition temperature of each steel sheet ([0083]); and Oku discloses that ferritic stainless steel used for an exhaust system shall be superior of workability without occurrence of defects even after severe deformation ([0003]). Even though Oku is silent on elongation at breakage, Oku as stated above seeks to make a workable ductile steel that would be without defects after severe deformation, which would be properties shared with a steel that has an elongation at breakage as instantly claimed.
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 2, Oku further teaches the preferred range can optional include Ti: up to 0.3 wt.% ([0052]) and Mo: up to 2.5 wt.% ([0054]). 
Oku is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges.  	For γmax, defined in instance claim 2: γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 12Mo -49Ti - 52AI + 189, the ranges for γmax are for instant claim 2 are from -6.5 to 108.55 and for Oku preferred range -299.45 to 104.
In the table below, the limitations of the instant claim are summarized along with the Oku preferred range.

Instant Claim 2 (wt.%)
Oku Preferred Range (wt.%)
C
0.03 or less
up to 0.02
Si
from 0.1 to 0.8
up to 1.5
Mn
1.0 or less
up to 1.5
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.5
Cr
from 12.0 to 15.0
12-19
N
0.03 or less
up to 0.02
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 1.5
Al
0.01 to 0.1
up to 4.0
Fe + Inevitable Impurities
Balance
Balance
At least one of:


Ti
0.20 or less
up to 0.3
Mo
0.5 or less
up to 2.5
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-299.45 to 104


The Oku preferred ranges overlaps the claimed ranges of Fe and inevitable impurities, γmax for equation (1), and γmax for equation (2); encompasses the claim ranges of Si, Mn, Cr, Nb, Cu, Al, Ti and Mo; are within the claimed ranges of C, P, S, N, V, Zr, W, Co, and B; and is the same as the claimed range of Ni.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Appellant is directed to MPEP §2144.05. 
Oku is silent on an elongation at breakage. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed elongation property is taken to be dependent on the alloy composition. 
Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Furthermore, Oku teaches improving manufacturing conditions on workability to realize a cold-rolling ratio more than 70% influenced by low-temperature toughness and bendability ([0012]); Oku is interested in ensuring good workability ([0100]-[0101]); Oku measures ductility-embrittlement transition temperature of each steel sheet ([0083]); and Oku discloses that ferritic stainless steel used for an exhaust system shall be superior of workability without occurrence of defects even after severe deformation ([0003]). Even though Oku is silent on elongation at breakage, Oku as stated above seeks to make a workable ductile steel that would be without defects after severe deformation, which would be properties shared with a steel that has an elongation at breakage as instantly claimed.
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 3, Oku is silent on the weight change of the ferritic stainless steel in a high-temperature oxidation, and a thermal fatigue life of the ferritic stainless steel in a thermal fatigue test.
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed elongation property is taken to be dependent on the alloy composition. 
Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 4, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]) which reads on the preamble.
Furthermore, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.  
The rest of instant claim 4 is reject with the rejection of instant claim 1 over Oku as stated above.
Regarding claim 5, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]) which reads on the preamble.
Furthermore, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.
The rest of instant claim 5 is reject with the rejection of instant claim 2 over Oku as stated above.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oku and in further view of Oku et al. (US-20130263979-A1, hereinafter Oku2).
Regarding claims 1-5, the only differences between this rejection of claims 1-5 over Oku in further view of Oku2 with respect to the single reference 103 rejection over Oku as stated above are that the preferred range of Al of Oku in modified by Oku2 teaching of Al and thus the γmax values are also altered.
Oku teaches a preferred range of Al up to 4.0 wt.% for improvement of oxidation-resistance ([0058]). However, the range of Al for Oku is broader than the instant claimed range of Al in instant claims 1-2 and 4-5 of 0.01 to 0.1 wt.%.
Oku2 teaches that is there motivation to control Al in lower amounts up to 0.03 wt.% as a deoxidizing element and that excess Al degrades an external appearance of a stainless steel sheet ([0036]).  The instant specification teaches to keep Al in a preferred range of 0.05 or less since excessive addition of Al lowers surface properties ([0021]). Oku2 seeks to keep Al in a range within the preferred range of instant specification for the same reason. 
It would have been obvious to one of ordinary skill in the art at the date of filing to modify Oku with the Al teaches of Oku2 to achieve deoxidation with an improved an external appearance of the stainless steel sheet. 
For the modified Oku γmax’s of claims 1-2 and 4-5: the γmax’s for claims 1 and 4, with Al range of Oku2 and the prefer ranges of Oku for the elements, range from -48.31 to 104; and the γmax’s for claims 2 and 5, with Al range of Oku2 and the prefer ranges of Oku for the elements, range from -93.01 to 104.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Appellant is directed to MPEP §2144.05. 
The rest of instant claims 1-5 are reject with the rejection of instant claims 1-5 over Oku as stated above.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 6,673,166 B2 (‘166).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of ‘166 teach an overlapping in composition ferritic stainless steel sheet having good workability as that recited in the instant claims 1-2 and 4-5.
‘166 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1 and 3 of ‘166 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 ‘166 is silent on elongation of instant claims 1-2 and 4-5, and the thermal fatigue property of instant claim 3. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘166, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.  
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘166; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘166.

Instant Claims 1 and 4 (wt.%)
Claims 1 and 3 of ‘166 (wt.%)
C
0.03 or less
up to 0.03
Si
from 0.1 to 0.8
up to 2.0
Mn
1.0 or less
up to 2.0
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.6
Cr
from 12.0 to 15.0
9-35 
N
0.03 or less
up to 0.03
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 6.0
Fe + Inevitable Impurities
Balance
Balance

Instant Claims 2 and 5

At least one of:


Ti
0.20 or less
up to 0.5
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-548.5 to 158
γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-609 to 158


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 7,094,295 B2 (‘295). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘295 teach an overlapping in composition ferritic stainless steel sheet having good workability as that recited in the instant claims 1-2 and 4-5.
‘295 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1-2 of ‘295 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 ‘295 is silent on elongation of instant claims 1-2 and 4-5, and the thermal fatigue property of instant claim 3. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘295, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.  
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘295; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘295.

Instant Claims 1 and 4 (wt.%)
Claims 1 and 2 of ‘295 (wt.%)
C
0.03 or less
up to 0.03
Si
from 0.1 to 0.8
up to 2.0
Mn
1.0 or less
up to 2.0
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.6
Cr
from 12.0 to 15.0
9-35 
N
0.03 or less
up to 0.03
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 6.0
Fe + Inevitable Impurities
Balance
Balance

Instant Claims 2 and 5

At least one of:


Ti
0.20 or less
up to 0.5
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-548.5 to 158
γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-609 to 158


Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. US 6,802,430 B2 (‘430). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-7 of ‘430 teach an overlapping in composition ferritic stainless steel sheet with Ti having an encompassing elongation of 30% or more after fracture as that recited in the instant claims 2 and 5.
‘430 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1 and 5-7 of ‘430 and the values of γmax overlap the instant claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
With regards to the instant claim 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.  
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘430; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘430.

Instant Claims 2 and 5 (wt.%)
Claims 5-7 of ‘430 (wt.%)
C
0.03 or less
up to about 0.015
Si
from 0.1 to 0.8
up to about 0.5
Mn
1.0 or less
---
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to about 2.0
Cr
from 12.0 to 15.0
11.0-25.0
N
0.03 or less
up to about 0.020
Nb
from 0.2 to 0.4
about 0.10-0.50
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 4.0
Fe + Inevitable Impurities
Balance
Balance



At least one of:


Ti
0.20 or less
about 0.05-0.50
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
up to about 0.0100
γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-372.75 to 139.75


Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-6 and 8 of U.S. Patent No. US 9,932,650 B2 (‘650). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-6 of ‘650 teach an overlapping in composition ferritic stainless steel material as that recited in the instant claims 1-2 and 4-5.
‘650 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 5-6 of ‘650 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 ‘650 is silent on elongation of instant claims 1-2 and 4-5, and the thermal fatigue property of instant claim 3. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘650, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Appellant is directed to MPEP 2111.02.  
Furthermore, claim 8 of ‘650 is to a heat exchanger member which meets the “for automobile exhaust gas passage members” limitation. 
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘650; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘650.

Instant Claims 1 and 4 (wt.%)
Instant Claims 2 and 5 (wt.%)
Claim 6 of ‘650 (wt.%)
Claim 5 of ‘650 (wt.%)
C
0.03 or less
0.03 or less
0.03 or less
0.03 or less
Si
from 0.1 to 0.8
from 0.1 to 0.8
more than 0.1 to 3
more than 0.1 to 3
Mn
1.0 or less
1.0 or less
0.1 to 2
0.1 to 2
P
0.04  or less
0.04  or less
---
---
S
0.01  or less
0.01  or less
---
---
Ni
0.5 or less
0.5 or less
---
5 or less
Cr
from 12.0 to 15.0
from 12.0 to 15.0
10 to 35
10 to 35
N
0.03 or less
0.03 or less
0.03 or less
0.03 or less
Nb
from 0.2 to 0.4
from 0.2 to 0.4
0.2 to 0.8
0.2 to 0.8
Cu
from 0.8 to 1.5
from 0.8 to 1.5
4 or less
4 or less
Al
0.01 to 0.1
0.01 to 0.1
0.06 to 6
0.06 to 6
Fe + Inevitable Impurities
Balance
Balance
Balance
Balance



Claim 5 

At least one of:




Ti

0.20 or less
---
0.5 or less
Mo

0.5 or less
4 or less
4 or less
V

0.1 or less
4 or less
4 or less
Zr

0.5 or less
---
0.5 or less
W

0.5 or less
4 or less
4 or less
Co

0.5 or less
---
5 or less
B

0.01 or less
---
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55

-559.3 to 146.43

γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:

-6.5 to 108.55

-631.8 to 261.43


(2) Response to Argument
Appellant argues that Oku (US-20220117239) teaches a broadly overlapping composition and method fails to render obvious the chemical composition, ymax, and elongation at break as set forth independent claims 1, 2, 4, and 5. To support this argument, Appellant argues cites paragraphs [0019] and [0038]-[0039] of the instant specification, as well as comparative examples 25, 28, and 30 demonstrate criticality of the claimed Si, Cr, and Cu. The cited paragraphs from the instant specification recite the intended effects of the claimed Si, Cr, and Cu content ranges. Appellant argues comparative examples 25 and 28 demonstrate criticality of the claimed Si and Cr ranges; comparative example 25 has an amount of Si: 0.81 wt.% and Nb: 0.52 wt.% outside the claimed range; and comparative example 28 has amounts of Cr: 15.08 wt.% and Cu: 0.71 wt.% outside the claimed ranges. Appellant further argues that comparative examples 28 and 30 demonstrate criticality of the Cu range; comparative example 28 has amounts of Cr: 15.08 wt.% and Cu: 0.71 wt.% outside the claimed ranges, and comparative example 30 has an amount of Cu: 1.51 wt.%  and Mn: 1.01 wt.% outside the claimed range. Appellant further argues that Oku teaches broader ranges with respect to Si, Cr, and Cu, and additionally notes that none of the examples of Oku includes 0.8-1.5% Cu. Appellant repeats the same arguments with respect to the rejection of the claims over Oku in view of Oku2 (US-20130263979), and the double patenting rejections of the claims over the ‘166 patent, the ‘295 patent, the ‘430 patent, and the ‘650 patent.
In response, Examiner notes that each of Oku, Oku in view of Oku2, the ‘166 patent, the ‘295 patent, the ‘430 patent, and the ‘650 patent teach overlapping ranges with respect to the Si, Cr, and Cu contents, as shown in the various tables above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
In response to Appellant’s argument that Oku fails to disclose an example with a Cu content within the claimed range, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
In response to Appellant’s allegations of criticality/unexpected results, Examiner notes that the cited paragraphs and comparative examples do not provide sufficient evidence to demonstrate criticality of the claimed Si, Cr, and Cu ranges. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d). Since Appellant has not provided objective evidence commensurate in scope with the claims, Appellant's argument is not found convincing. 
For example, comparative examples 25 and 28 only address Si and Cr amounts above the upper limit of the claimed ranges. Appellant has not shown examples just inside of the upper limits, just inside of the lower limits, and just outside of the lower limits of the claimed Si and Cr ranges. Furthermore, these comparative examples have multiple elements outside the claimed ranges.  From the instant specification, comparative example 25 has amounts of Nb and Si outside the ranges while having unfavorably formed state of an oxide scale and had a 33% elongation at break; and comparative example 28 has amounts of Cr and Cu outside the ranges while having unfavorably formed state of an oxide scale and had a 34% elongation at break ([0036] Table 2). It is not clear from these examples which element is reasonable for the criticality of the elongation at break.
Furthermore, comparative examples 28 and 30 merely address just outside of the lower and upper Cu limits. Appellant has not compared examples just inside of the upper and lower limit of the claimed Cu range. Furthermore, these comparative examples have multiple elements outside the claimed ranges.  From the instant specification, comparative example 28 has amounts of Cr and Cu outside the ranges while having unfavorably formed state of an oxide scale and had a 34% elongation at break; and comparative example 30 has amounts of Mn and Cu outside the claimed ranges while having high-temperature oxidation characteristic 6.4mg/cm2 out of range and had a 34% elongation at break ([0036] Table 2). It is not clear from these examples if Cu is the element reasonable for the criticality of the steel not having sufficient high-temperature strength, elongation at break, nor desired high-temperature oxidation characteristics. The evidence is not commensurate in scope with the claimed criticality. The criticality claimed for the Si, Cr, and Cu amounts outside the claimed ranges relating to unfavorable elongation is not support by the comparative examples in the instant specification, due to the multiple elements outside the claimed ranges. It is not clear which of the elements in the comparative examples is responsible for the criticality of the elongation. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.